       Case 5:18-cv-00680-JKP-RBF Document 75 Filed 02/05/20 Page 1 of 1

                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION


RUSSELL ZINTER ET AL.                              §
                                                   §
                   Plaintiffs,                     §                 5-18-CV-00680-JKP-RBF
                                                   §
vs.                                                §
                                                   §
CHIEF JOSEPH SALVAGGIO ET AL.                      §
                                                   §
                   Defendants.                     §

                                               ORDER

        Before the Court is the status of the above-referenced case, which was referred for all non-

dispositive pretrial matters and which is currently stayed. See Dkt. Nos. 71, 66, 69. On December 13,

2019, the parties filed a joint advisory discussing their respective views on the stay. See Dkt. No. 72.

The Court held a hearing on this matter on January 31, 2020, at which all parties were present

through counsel. For the reasons previously stated in the Court’s November 19, 2018 Order and

reiterated at the January 31 hearing, Dkt. No. 66, this case will remain stayed.

        The parties should meaningfully confer while the case is stayed, and at the conclusion of six

months from the date of this Order, file another joint advisory with the Court discussing their

respective views on whether the case is ready to proceed or should remain stayed. The advisory

should also describe—in detail—the steps the parties propose to take in moving the case forward. In

support of and in addition to their respective positions in the joint advisory, the parties may submit

information in camera should they believe such information would be appropriate and relevant to the

Court’s determinations.

        IT IS SO ORDERED.

        SIGNED this 5th day of February, 2020.




                                                RICHARD B. FARRER
                                                UNITED STATES MAGISTRATE JUDGE


                                                   1
